tcmemo_2011_27 united_states tax_court stephen l and cindy c fletcher petitioners v commissioner of internal revenue respondent docket nos filed date chaya kundra and heather l bravi for petitioners erin r hines for respondent memorandum findings_of_fact and opinion goeke judge the sole issue for decision in these deficiency cases is whether petitioners are liable for the accuracy-related_penalty under section in the following amounts 1all section references are to the internal_revenue_code penalty sec_6662 dollar_figure big_number big_number big_number year the accuracy-related_penalty arises from an adjustment of flowthrough losses that were reported on petitioners’ and federal_income_tax returns and then carried back to and these adjustments are the result of petitioners’ involvement in cattle breeding and sheep breeding partnerships organized and promoted by walter j hoyt iii from through mr hoyt organized and promoted cattle breeding and sheep breeding partnerships collectively referred to as the hoyt partnerships findings_of_fact petitioners resided in maryland when they filed the petitions in these consolidated cases mr and mrs fletcher both completed high school neither has had any training or experience in accounting or tax_return preparation both were raised in farming communities mr fletcher learned of the hoyt partnerships through a coworker while employed in florida petitioners subsequently received brochures and promotional materials about the hoyt partnerships in petitioners purportedly invested in the hoyt partnerships specifically durham farms durham farms and washoe ranches washoe ranches petitioners never signed any partnership documents such as subscription agreements for either durham farms or washoe ranches nor have they ever visited any of the properties related to the hoyt partnerships before becoming involved in the hoyt partnerships petitioners engaged the services of frank sutton a certified_public_accountant located in kinston north carolina to prepare their and federal tax returns petitioners used h_r block to prepare their return at trial mr fletcher maintained he had consulted with both mr sutton and h_r block regarding the hoyt partnerships but his testimony was vague and not credible in this regard neither mr sutton nor h_r block provided petitioners with a prospectus about the hoyt partnerships once petitioners became investors the hoyt partnerships offered them the tax preparation services of laguna tax service laguna to prepare their federal tax returns beginning with the return laguna played an important role in facilitating petitioners’ alleged investment in the hoyt partnerships because their initial payment was funded by refunds resulting in claimed losses on the return and carryback losses to their and years as a result of carrying the loss back petitioners claimed refunds for and of dollar_figure and dollar_figure respectively on a form_1045 application_for tentative refund which was prepared by laguna signed by petitioners and filed in date the form_1045 adjusted_income initially reported on petitioners’ and returns on date petitioners signed a form_1040 u s individual_income_tax_return for and on date petitioners signed a form_1040 for both returns were prepared by laguna in date petitioners were issued refunds claimed on their form_1045 on date petitioners were issued a refund of dollar_figure for on or about date respondent mailed petitioners a letter indicating that he had reduced the amount of petitioners’ refund for attributable to their investment in the hoyt tax_shelter petitioners were not issued any refund for on date respondent issued a notice_of_deficiency notice to petitioners for their tax_year the notice determined a sec_6662 penalty attributable to disallowed partnership losses for durham farms and washoe ranches as reported on petitioners’ tax_return and carried back to via form_1045 on date respondent issued a notice for which reflected that petitioners were liable for a sec_6662 penalty attributable to disallowed losses for durham farms and washoe ranches as reported on their tax_return and carried back to via form_1045 on date respondent issued a notice for to petitioners which also determined a sec_6662 penalty attributable to disallowed losses for durham farms and washoe ranches reported on their form_1040 finally on date respondent issued a notice for and likewise determined a sec_6662 penalty attributable to disallowed losses for durham farms and washoe ranches reported on petitioners’ form_1040 on date petitioners made payments to respondent of dollar_figure dollar_figure dollar_figure and dollar_figure for the and years respectively with respect to the underlying tax_liability petitioners stipulated that they will not challenge computational adjustments made as a result of the underlying tefra partnership proceedings for durham farms or washoe ranches however for the years at issue the penalties are affected items which must be resolved at the partner level cf sec_6221 effective for years after date on date petitioners timely filed petitions disputing respondent’s determinations of penalties opinion sec_6662 and b and imposes a 20-percent penalty on an underpayment_of_tax required to be shown on a return if the underpayment is attributable to a taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 defines a substantial_understatement_of_income_tax as a tax understatement that exceeds the greater of percent of the tax required to be shown on the taxpayer’s tax_return or dollar_figure sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs courts deciding a taxpayer’s liability for a negligence_penalty generally look both to whether the underlying investment was legitimate and to whether the taxpayer exercised due care in the position taken on the return 82_f3d_918 9th cir affg tcmemo_1994_217 when an investment has such obviously suspect tax claims as to put a reasonable taxpayer under a duty_of inquiry a good_faith investigation of the underlying viability financial structure and economics of the investment is required roberson v commissioner tcmemo_1996_335 affd without published opinion 142_f3d_435 6th cir sec_6664 provides an exception to the accuracy- related penalty if it shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 sec_1 b income_tax regs the decision as to whether the taxpayer acted with reasonable_cause and good_faith depends upon all the pertinent facts and circumstances 116_tc_438 see sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his proper tax_liability including the taxpayer’s reasonableness and good_faith reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs reliance on the advice of a professional tax adviser can be a defense to the negligence_penalty but does not necessarily demonstrate reasonable_cause and good_faith 469_us_241 respondent has carried the threshold burden of production under sec_7491 and petitioners bear the burden of proving reasonable_cause with respect to reliance on the advice of a tax professional and must establish that the tax professional was competent and had expertise in the area at issue that petitioners provided the tax professional with all the necessary and accurate information and that petitioners relied upon the opinion of the tax professional in good_faith see united_states v boyle supra tash v commissioner tcmemo_2008_120 respondent argues that petitioners’ underpayments were attributable to substantial understatements of income_tax within the meaning of sec_6662 respondent also argues that petitioners’ underpayments were attributable to negligence or disregard of rules or regulations finally respondent argues that petitioners have not established that they had reasonable_cause for the underpayments under sec_6664 petitioners counter that they acted with reasonable_cause petitioners viewed the hoyt partnerships as an investment in an agricultural industry with which they were familiar and contend that they had reasonable_cause and acted in good_faith in relying on advice from their accountants petitioners placed their trust entirely with the hoyt organization’s personnel and did not seek the advice of independent tax professionals mr fletcher testified as to alleged conversations with the preparer of a prior tax_return mr sutton about the hoyt organization but the testimony was neither specific nor credible at one point mr fletcher testified that mr sutton warned him about irs scrutiny of the hoyt organization however if mr fletcher actually had a conversation with mr sutton he did not investigate this warning concerning the irs’ scrutiny of hoyt tax_shelters petitioners did not receive any written opinions in support of their investment in the hoyt partnerships from any independent tax professional petitioners cite their familiarity with farming but they have established no efforts to verify the alleged hoyt breeding activities the record consistently reflects that petitioners funneled large sums of money to the hoyt partnerships in with funds generated by carrying back fictitious losses from the substantial losses petitioners claimed warranted additional scrutiny into the legitimacy of the transactions in sum petitioners have not established that they had reasonable_cause or acted in good_faith when they claimed the purported losses they did not question the amended returns completed by laguna rather they negligently pursued an aggressive tax position by asserting fictitious losses as part of their scheme with the hoyt organization accordingly we sustain respondent’s determination that petitioners are liable for the accuracy-related_penalty for negligence for the years in issue to reflect the foregoing for respondent decisions will be entered
